PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/522,489
Filing Date: 25 Jul 2019
Appellant(s): Ball, Stuart, R.



__________________
Braden Katterheinrich
(Reg. No. 63,814)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues in regards to claims 1 and 11:
Appellant argues:
The combination of the Wanek and Charpiot references fails to teach or suggest all claimed features of claims 1 and 11, specifically wherein two support brackets are both moveable with respect to the base and the backplane circuit board.  The appellant asserts that the Charpiot element interpreted as the first bracket (element 14A) is not movable with respect to the base and backplane circuit board in the lateral direction, and as such, when incorporated into Wanek, the combination does not teach:
1.	“a first support bracket…moveable with respect to the base and the backplane circuit board in a lateral direction” and
2.	“a second support bracket…moveable towards and away from the first support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket.”

Examiner reply:
After careful review, the examiner respectfully disagrees.  The appellant has argued that element 14A of Charpiot is not a movable wall.  As discussed in the Abstract of the reference, the disclosed invention relates to “a support for different sizes of computer data backup units”, and further, as disclosed in Paragraph [0042], said support is intended for insertion into a computer or server bay.  The intended use of insertion of the whole of element 12 of the Charpiot reference into a computer of server bay, interpreted as corresponding to the recited base, which are known in the art to comprise printed circuit boards such as a motherboard, which has been interpreted to correspond to the recited backplane circuit board.  As such, all walls of the support element 12, including element 14A, are movable with respect to both the base and the backplane circuit board, as is recited in claims 1 and 11.  Insertion of said support into the computer or server bay serves to couple the support to said computer or server bay, and as previously interpreted, the support, and all parts thereof including wall element 14A, are coupled to the base.
The examiner acknowledges the appellant’s assertion that the Charpiot reference does not include any figures of its motherboard or its computer bay, and as a result there is no evidence that wall element 14A would be movable with respect to either the motherboard or the base.  Given that the motherboard and base, as interpreted above, are described by the reference as being a separate entity into which the support element 12 and 

Appellant argues:
One skilled in the art would not be motivated to replace Wanek alleged second bracket with Charpiot’s alleged second bracket.

Examiner reply:
After careful review, the examiner respectfully disagrees.  The combination of the Charpiot support brackets into the Wanek reference is intended to replace the first and second brackets of Wanek wholesale.  In other words, wherein the storage devices are retained within the Wanek assembly by the first and second support brackets, the combination of the Charpiot brackets would result following the removal of the retaining structures of the Wanek reference and replacing such retaining means with the support structure, element 12, of the Charpiot reference.  The appellant has argued that the combination of the Charpiot brackets into the Wanek assembly changes the principle operation of the reference, however, as 


Appellant argues:
Taube (US 7,451,912) reference is not analogous art.

Examiner reply:
The Taube reference has not been applied to any rejections, and rather was presented as a potential reference in response to amendments filed 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Keith DePew/
Examiner, Art Unit 2841
Conferees:
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841  

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.